Mr. Hubert Joly

April 13, 2019

 

Exhibit 10.1

Image - Image1.jpeg [bby-20190413xex10_1g001.jpg]

April 13, 2019

Mr. Hubert Joly

Re:Employment Terms – Executive Chair

Dear Hubert:

Congratulations on your upcoming retirement as Chief Executive Officer, and on
all that has been accomplished under your leadership over the past several
years. On behalf of Best Buy Co., Inc. (the “Company”), I am pleased that you
have agreed to remain with the Company as Executive Chair for a period of time.
This letter agreement (“Agreement”) confirms the terms and conditions of your
continued employment in such role.  This Agreement is effective as of the date
written above and will supersede your employment letter agreement dated August
19, 2012 (“Prior Agreement”) effective as of the Executive Chair Commencement
Date (as defined below).

1.Executive Chair Commencement Date. The term of your employment under this
Agreement with the Company as Executive Chair will commence on the date of the
Company’s 2019 regular meeting of shareholders (“Executive Chair Commencement
Date”), and will continue until the date that your employment terminates as
provided in Section 8 hereof (the “Term”).  By executing this Agreement, you are
giving notice of your resignation of your position as Chief Executive Officer,
such resignation to be effective as of the Executive Chair Commencement
Date.  Until the Executive Chair Commencement Date, you will remain the Chief
Executive Officer employed under the terms of the Prior Agreement (subject to
Section 8(e) below).

2.Position. 

(a)During the Term, you will be employed as the Executive Chairman of the Board
of Directors of the Company (“Board”), an executive officer position, with such
duties and responsibilities as set forth in the attached Attachment A or
otherwise related to supporting the Company’s leadership during this transition.
This is a material leadership role and it is our mutual expectation that the
position, while not full time, will require you to devote considerable time and
services to the affairs of the Company. You agree to be available as appropriate
from time to time at the Company’s headquarters in Richfield, Minnesota and to
travel regularly for meetings of the Board, leadership meetings, and other
business meetings with business partners, vendors, employees and others, as
agreed by you and the Board or Chief Executive Officer.  During the Term, the
Company agrees to maintain your access to your current administrative support
(or similar replacement administrative support), and to provide travel
arrangements or reimburse travel expenses consistent with past practice to the
extent such travel does not constitute a perquisite or personal benefit under
applicable rules of the Securities Exchange Act of 1934, as amended, as
determined in the reasonable judgment of the Company. 

(b)During the Term, you may participate in charitable, civic, educational,
professional, community and industry affairs (including serving on boards of
directors of such entities) and serve on the board of directors of non-profit
companies and (ii) manage your personal investments, so long as such activities
do not materially interfere with the performance of your duties hereunder or
create a potential business conflict or the appearance thereof. The Board hereby
approves your continuing service on the boards of directors that you serve on as
of the date hereof as well as the board of directors of the company for which
you are being considered as of the date hereof as has been discussed with the
Board.

3.Board Membership. The Board will nominate you for re-election as a member of
the Board at the Company’s 2019 regular meeting of shareholders, and shall
recommend, support and solicit proxies for your re-



Page 1

--------------------------------------------------------------------------------

 

Mr. Hubert Joly

April 13, 2019

 

election at such meeting. If the Term is expected to continue beyond any other
regular meeting of shareholders, the Board will nominate you for re-election as
a member of the Board at such future meeting(s) and recommend, support and
solicit proxies for your re-election at such future meeting(s). You agree to
serve without additional compensation as a director of the Company.

4.Base Salary. During the Term, you will be paid a base salary, payable in
accordance with the regular payroll practices of the Company. From the Executive
Chair Commencement Date through the 2020 shareholder meeting (or, if earlier,
the end of the Term) will be $650,000. Your base salary for any period of the
Term beyond such date will be determined by the Board (or a committee thereof).
For all purposes under this Agreement, your “Base Salary” is the amount then
applicable under this Section 4.

5.Annual Bonus.  During the Term, you may be eligible for Short-Term Incentive
(“STI”) awards as determined in the Board’s sole discretion. Your STI award for
the Company’s 2020 fiscal year (the “FY20 STI Award”) will remain in effect in
accordance with its terms; provided, however, that following the Executive Chair
Commencement Date, the target bonus amount under the FY20 STI Award will be
reduced to 100% of your Base Salary (as defined in this Agreement) with a
maximum of 200% of your Base Salary, and your payout under the FY20 STI Award
will be pro-rated as applicable to the periods of time: (1) prior to the
Executive Chair Commencement Date and (2) from the Executive Chair Commencement
Date through the end of the current fiscal year.     

6.Long-Term Incentive Compensation.  During the Term, you may be eligible for
Long-Term Incentive (“LTI”) awards as determined in the Board’s sole discretion,
including if your employment under this Agreement continues past March 31, 2020.
Your LTI award for the Company’s 2020 fiscal year (the “FY20 LTI Award”) will
remain in effect in accordance with its terms; and you will not be eligible for
any additional LTI for the 2020 fiscal year under the Company’s Amended and
Restated 2014 Omnibus Incentive Plan or any successor plan. The FY 20 LTI Award
and all other LTI awards issued to you prior to the date hereof shall remain in
effect in accordance with their terms. For the sake of clarity, pursuant to the
terms of your LTI award program agreements, upon your 60th birthday on August
11, 2019, you will be entitled to continued vesting based on a Qualified
Retirement as defined and to the extent provided in such LTI award program
agreements, and the Company may not adversely change the terms applicable to a
Qualified Retirement and such continued vesting without your written consent. 

7.Employee Benefits; Policies; Expenses.  

(a)During the Term, you will be entitled to participate in all employee benefit
plans and perquisites that the Company has adopted or may adopt, maintain,
sponsor or contribute to for the benefit of its senior executives from time to
time at a level commensurate with your position (other than as specified in this
Agreement). You will continue to be entitled to annual paid vacation in
accordance with the Company’s time off policy applicable to senior executives.
The Company provides no assurance as to the adoption or continuance of any
particular employee benefit plan or program.

(b)You will at all times during your employment be subject to the Company
policies in effect from time to time, including without limitation policies
regarding engaging in transactions in Company stock, stock ownership, conflicts
of interest, non-discrimination and non-harassment, business ethics, and
protection of confidential information.  In particular, you will remain subject
to the Company’s stock ownership guidelines at the level currently applicable to
you, which requires that you hold at least 200,000 shares of the Company’s
common stock, calculated in accordance with the Company’s stock ownership
guidelines.

(c)During the Term, upon presentation of appropriate documentation, you will be
reimbursed in accordance with the Company’s expense reimbursement policy for all
reasonable and necessary business expenses incurred in connection with the
performance of your duties hereunder.

8.Term of Agreement.  





Page 2

--------------------------------------------------------------------------------

 

Mr. Hubert Joly

April 13, 2019

 

(a)Your employment under this Agreement will commence as of the Executive Chair
Commencement Date and continue until March 31, 2020.  At or prior to the March
2020 Board meeting, the Board and you will discuss and agree upon whether to
continue your employment to a mutually agreed upon later end date (which may be
until the 2020 shareholder meeting, March 31, 2021 or beyond) or to end your
employment as of March 31, 2020, provided that if the Board and you do not reach
mutual agreement otherwise at or prior to the March 2020 Board meeting, your
employment under this Agreement will end as of March 31, 2020. 

(b)Notwithstanding the foregoing, your employment under this Agreement will also
terminate on the first of the following: your death, your electing to terminate
due to your Disability, termination by the Company for Cause or by you for Good
Reason (as such terms are defined on Attachment C).

(c)In connection with any termination of employment under this Agreement, you
will not be entitled to participate in the Company’s Severance Plan and will not
be eligible for severance benefits under any other plan, policy or arrangement
of the Company. All benefits and all equity, cash and other awards under the
Company’s short-term and long-term incentive programs will be subject to the
terms and conditions of the plan, arrangement or agreement under which such
benefits accrue, are granted or are awarded.

(d) Upon termination of employment under this Agreement, you will deliver to the
Company a resignation from all offices, directorships and fiduciary positions
with the Company, its affiliates and employee benefit plans in which you are
then serving.

(e)Notwithstanding anything to the contrary in the Prior Agreement, your
employment under the Prior Agreement may not be terminated by the Company except
for Cause (as defined in the Prior Agreement).

9.Reduction of Payments in Certain Circumstances.

(a)During the Term, anything in this Agreement to the contrary notwithstanding,
in the event that the Company’s independent auditors or such other nationally
recognized certified public accounting firm as may be designated by the Company
(the “Accounting Firm”) determine that receipt of any payment or distribution by
the Company or affiliates in the nature of compensation to or for your benefit,
whether paid or payable pursuant to this Agreement or otherwise (a “Payment”)
would subject you to the excise tax under Section 4999 of the Code, the
Accounting Firm will determine whether to reduce any of the Payments paid or
payable pursuant to this Agreement (including pursuant to any annual or
long-term incentive award) (collectively and selectively, the “Agreement
Payments”) to the Reduced Amount (as defined below). The Agreement Payments will
be reduced to the Reduced Amount only if the Accounting Firm determines that you
would have a greater Net After-Tax Receipt (as defined below) of aggregate
Payments if your Agreement Payments were reduced to the Reduced Amount. If the
Accounting Firm determines that you would not have a greater Net After-Tax
Receipt of aggregate Payments if your Agreement Payments were so reduced, you
will receive all Agreement Payments to which you are entitled under this
Agreement or otherwise. For purposes of this Section 9, (i) “Reduced Amount”
shall mean the greatest amount of Agreement Payments that can be paid that would
not result in the imposition of the excise tax under Section 4999 of the Code if
the Accounting Firm determines to reduce Agreement Payments pursuant to this
Section 9(a); and (ii) “Net After-Tax Receipt” shall mean the present value (as
determined in accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the
Code) of a Payment net of all taxes imposed on you with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to your taxable income for the
immediately preceding taxable year, or such other rate(s) as the Accounting Firm
determined to be likely to apply to you in the relevant tax year(s).

(b)If the Accounting Firm determines that aggregate Agreement Payments should be
reduced to the Reduced Amount, the Company will promptly give you notice to that
effect and a copy of the detailed calculation thereof. All determinations made
by the Accounting Firm under this Section 9 shall be binding upon the Company
and you and will be made as soon as reasonably practicable and in no event later
than thirty (30) days following the date of any termination of your employment.
For purposes of reducing the Agreement Payments to the Reduced Amount, the
reduction will be made by reducing the payments and benefits in the following
order: (i) payments due in respect of restricted stock units under any affected
long-term incentive award, (ii) payments due in respect of performance share
units under any affected long-term incentive award, and (iii) the forfeiture of
such



Page 3

--------------------------------------------------------------------------------

 

Mr. Hubert Joly

April 13, 2019

 

portion of any stock options constituting an “excess parachute payment” under
Section 280G of the Code. All fees and expenses of the Accounting Firm shall be
borne solely by the Company.

(c)As a result of the uncertainty in the application of Section 4999 of the Code
at the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Company to or
for the benefit of you pursuant to this Agreement which should not have been so
paid or distributed (“Overpayment”) or that additional amounts which will have
not been paid or distributed by the Company to or for the benefit of you
pursuant to this Agreement could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or you which the Accounting Firm believes has a high probability of
success determines that an Overpayment has been made, you shall, except to the
extent that it would cause a violation of the Sarbanes-Oxley Act of 2002, pay
any such Overpayment to the Company together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code; provided,  however,
that no amount will be payable by you to the Company if and to the extent such
payment would not either reduce the amount on which you is subject to tax under
Section 1 and Section 4999 of the Code or generate a refund of such taxes. In
the event that the Accounting Firm, based upon controlling precedent or
substantial authority, determines that an Underpayment has occurred, any such
Underpayment will be paid promptly (and in no event later than 60 days following
the date on which the Underpayment is determined) by the Company to or for the
benefit of you together with interest at the applicable federal rate provided
for in Section 7872(f)(2) of the Code.

(d)The Company will use its good faith efforts to obtain from the Accounting
Firm, at Company expense, for delivery to both you and the Company a
more-likely-than-not opinion as to its conclusions.

10.Covenants; Cooperation. By entering into this Agreement and in consideration
for the payments and benefits provided hereunder, the covenants and the remedies
set forth in Attachment B hereto shall apply as of the Executive Chair
Commencement Date, which you agree are reasonable and necessary to protect the
legitimate interests of the Company Group (as defined in Attachment B). In no
event shall any other grant or agreement (including, without limitation, in any
LTI award or in the Prior Agreement) subject you to, or cause a forfeiture of
amounts that would be due to you on the basis of non-compliance with a
restrictive covenant broader or in addition to those set forth in Attachment B
(notwithstanding you signing or acknowledging, or you having signed or
acknowledged, any grant or agreement containing such broader or additional
covenants).

11.Arbitration.

(a)During and after the Term, excepting any claim for benefits under any
employee benefit plan in which you are a participant (which claims shall be
determined in accordance with the terms of such plan), to the fullest extent
permitted by law, all claims that you may have against Company or which Company
may have against you, in any way related to the subject matter, interpretation,
application, or alleged breach of this Agreement (“Arbitrable Claims”) shall be
resolved by binding arbitration in the state of Minnesota. The arbitration will
be held pursuant to the rules of the American Arbitration Association
(applicable to commercial disputes). The decision of the arbitrator shall be in
writing and shall include a statement of the essential conclusions and findings
upon which the decision is based. Each party shall bear its own fees and
expenses in connection with any such arbitration to the extent consistent with
applicable laws, provided that in the event you prevail on any material issue in
such dispute, and the arbitrator determines that the Company should pay your
costs of arbitration, such award to you may include your reasonable attorneys’
fees and expenses, as well as the arbitrator’s fees and expenses.

(b)Arbitration shall be final and binding upon the parties and shall be the
exclusive remedy for all Arbitrable Claims. Either party may bring an action in
a Minnesota court to compel arbitration under this Agreement and to enforce an
arbitration award. Otherwise, neither party shall initiate or prosecute any
lawsuit in any way related to any Arbitrable Claim. Notwithstanding the
foregoing, either party may, in the event of an actual or threatened breach of
this Agreement (including but not limited to the provisions of the Restrictive
Covenants), seek a temporary restraining order or injunction in a Minnesota
court restraining breach pending a determination on the merits by the
arbitrator.





Page 4

--------------------------------------------------------------------------------

 

Mr. Hubert Joly

April 13, 2019

 

(c)THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY IN REGARD
TO ARBITRABLE CLAIMS, INCLUDING WITHOUT LIMITATION ANY RIGHT TO TRIAL BY JURY AS
TO THE MAKING, EXISTENCE, VALIDITY, OR ENFORCEABILITY OF THE AGREEMENT TO
ARBITRATE.

12.Indemnification; Liability Insurance. The Company agrees to indemnify you
(including advance of expenses) and hold you harmless to the fullest extent
permitted by the certificate of incorporation and by-laws of the Company against
and in respect to any and all actions, suits, proceedings, claims, demands,
judgments, costs, expenses (including reasonable attorneys’ fees), losses, and
damages resulting from your performance of your duties and obligations with the
Company, its affiliates and its and their benefits plans in good faith and with
a reasonable belief that such performance was in, and not opposed to, the best
interests of the Company or its affiliates or, with regard to fiduciary duties
as to benefit plans, if you acted in good faith. The Company will cover you as
an insured, during your employment and service as a member of the Board, or as a
fiduciary of any benefit plan, and at all times thereafter during which you may
be subject to any liability for which you may be indemnified above, to the
extent of any contract of officers and directors liability insurance of the
Company that insures members of the Board. The provision shall survive any
termination of your employment or services.

13.Forfeiture; Recoupment of Incentive Compensation. All annual, long-term and
other incentive compensation hereunder or pursuant to any plan, program or other
agreement in which you are a participant or a party shall be subject to
cancellation, forfeiture and recoupment by the Company, and shall be repaid by
you to the Company, to the extent required by law, regulation or stock exchange
listing requirement, or (except the Buy-Out Awards, as defined in the Prior
Agreement) as may be required pursuant to any good faith broad-based Company
policy adopted pursuant thereto or any other requirements set forth in the
Company good faith broad-based corporate governance guidelines or policies and
to any similar or successor provisions as may be in effect from time to time.

14.Attorneys’ Fees. The Company will reimburse you for the reasonable attorneys’
fees, up to a maximum of $25,000, you incur in connection with the negotiation
and documentation of this Agreement.

15.Section 409A. Anything in this Agreement to the contrary notwithstanding:

(a)It is intended that any amounts payable under this Agreement will either be
exempt from or comply with Section 409A of the Code (“Section 409A”) and all
regulations, guidance and other interpretive authority issued thereunder so as
not to subject you to payment of any additional tax, penalty or interest imposed
under Section 409A, and this Agreement will be interpreted on a basis consistent
with such intent.

(b)To the extent that the reimbursement of any expenses or the provision of any
in-kind benefits under this Agreement is subject to Section 409A, (i) the amount
of such expenses eligible for reimbursement, or in-kind benefits to be provided,
during any one calendar year shall not affect the amount of such expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year (provided, that, this clause (i) will not be violated with regard
to expenses reimbursed under any arrangement covered by Code Section 105(b)
solely because such expenses are subject to a limit related to the period the
arrangement is in effect); (ii) reimbursement of any such expense shall be made
by no later than December 31 of the year following the calendar year in which
such expense is incurred; and (iii) your right to receive such reimbursements or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit. 

(c)If you are a “specified employee” within the meaning of Treasury Regulation
Section 1.409A -1(i) as of the date of your separation from service (within the
meaning of Treas. Reg. Section 1.409A-1(h)), then any payment or benefit
pursuant to this Agreement on account of your separation from service, to the
extent such payment constitutes non-qualified deferred compensation subject to
Section 409A and required to be delayed pursuant to Section 409A(a)(2)(B)(i) of
the Code (after taking into account any exclusions applicable to such payment
under Section 409A), shall not be made until the first business day after (i)
the expiration of six (6) months from the date of your separation from service,
or (ii) if earlier, the date of your death (the “Delay Period”). Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section 15(c) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) will be paid or reimbursed
to you in a lump sum and any remaining payments and benefits due under this
Agreement will be paid or



Page 5

--------------------------------------------------------------------------------

 

Mr. Hubert Joly

April 13, 2019

 

provided in accordance with the normal payment dates specified for them herein.
Notwithstanding any provision of this Agreement to the contrary, for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment that are considered
deferred compensation under Section 409A, references to your “termination of
employment” (and corollary terms) with the Company shall be construed to refer
to your “separation from service” (within the meaning of Treas. Reg. Section
1.409A-1(h)) with the Company.

(d)Whenever payments under this Agreement are to be made in installments, each
such installment shall be deemed to be a separate payment for purposes of
Section 409A. Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment will be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.

(e)To the extent any amount payable to you is subject to your entering into a
release of claims with the Company and any such amount is a deferral of
compensation under Section 409A and which amount could be payable in either of
two taxable years for you, and the timing of such payment is not subject to
terms and conditions under another plan, program or agreement of the Company
that otherwise satisfies Section 409A, such payments shall be made or commence,
as applicable, on January 15 (or any later date that is not earlier than 16 days
after the date that the release becomes irrevocable) of such later taxable year
and shall include all payments that otherwise would have been made before such
date.

16.Miscellaneous.

(a)Notices. Any notices, consents, demands, requests, approvals and other
communications to be given under this Agreement by either party to the other
shall be in writing and (i) personally delivered, (ii) mailed by registered or
certified mail, postage prepaid with return receipt requested, or (iii)
delivered by overnight express delivery service or same-day local courier
service, to the address set forth below, or to such other address as may be
designated by the parties from time to time in accordance with this Section
16(a):

If to the Company:

﻿

Best Buy Co., Inc.

7601 Penn Avenue South

Richfield, Minnesota 55423

Attention: Chief Human Resources Officer

﻿

If to you:   At the most recent address on file at the Company

﻿

Notices delivered personally or by overnight express delivery service or by
local courier service are deemed given as of actual receipt. Mailed notices are
deemed given three business days after mailing.

(b)Survival. Upon the expiration or other termination of this Agreement or of
your employment, the respective rights and obligations of the parties hereto
shall survive to the extent necessary to carry out the intentions of the parties
under this Agreement.

(c)Entire Agreement; Amendments; No Waiver. As of the Executive Chair
Commencement Date, this Agreement supersedes all previous employment agreements,
whether written or oral between you and the Company and constitutes the entire
agreement and understanding between the Company and you concerning the subject
matter hereof, including the Prior Agreement. If, and to the extent that, any
other written or oral agreement between you and the Company is inconsistent with
or contradictory to the terms of this Agreement, the terms of this Agreement
shall apply. No modification, amendment, termination, or waiver of this
Agreement shall be binding unless in writing and signed by you and a duly
authorized officer of the Company. Failure of the any party to insist upon
strict compliance with any of the terms, covenants, or conditions hereof shall
not be deemed a waiver of such terms, covenants, and conditions.





Page 6

--------------------------------------------------------------------------------

 

Mr. Hubert Joly

April 13, 2019

 

(d)Successors and Assigns. This Agreement is binding upon and shall inure to the
benefit of you and your heirs, executors, assigns and administrators or your
estate and property and the Company and its successors and permitted assigns.
You may not assign or transfer to others the obligation to perform your duties
hereunder. The Company may not assign this Agreement other than to a successor
to all or substantially all of its business and then only upon such assignee’s
delivery to you of a written assumption of this Agreement.

(e)Counterparts. This Agreement may be signed in counterparts each of which will
be deemed an original, but all of which will constitute one and the same
instrument. This Agreement may be executed by a signature delivered by facsimile
or in e-mail/PDF or other electronic format.

[Signatures are on the following page]





Page 7

--------------------------------------------------------------------------------

 

Mr. Hubert Joly

April 13, 2019

 



On behalf of the Company, I am excited that the Board and Company will continue
to benefit from your skills and experience following your retirement as CEO.

Very truly yours,

﻿

____________________________________________

Kathy Higgins Victor, Chair Nominating,
Corporate Governance and Public Policy Committee of the Board of Directors

﻿

Agreed and Accepted:

﻿

____________________________________________

Hubert Joly

﻿

 

Page 8

--------------------------------------------------------------------------------

 

 

ATTACHMENT A

Setting the agenda for Board meetings (in partnership with the Chief Executive
Officer and the Lead Independent Director) and presiding over and leading
discussion at meetings of the full Board;

Presiding over the Company’s regular meeting of shareholders;

Setting the Board meeting calendar and general Board oversight;

Overseeing the Company’s strategic planning process to create alignment with
the Board and management and supporting execution of the strategy;

Assisting the Board with its oversight of the Company’s risks;

Speaking on behalf of the Company to both internal and external stakeholders,
as appropriate; and

Serving as the Board's liaison to management.

﻿

 

A-1

--------------------------------------------------------------------------------

 

 

ATTACHMENT B

1.Definitions. For purposes of this Attachment B, the following defined terms
shall apply:

a.“Affiliates” means an entity controlled directly or indirectly by the Company,
where “control” means the right, either directly or indirectly, to elect a
majority of the directors or other governing body thereof without the consent or
acquiescence of any third party.

b.“Company Group” means, collectively, the Company and its Affiliates.

c.“Confidential Information” will mean any and all information in whatever form,
whether written, electronically stored, orally transmitted or memorized
pertaining to: trade secrets; customer lists, records and other information
regarding customers; price lists and pricing policies, financial plans, records,
ledgers and information; purchase orders, agreements and related data; business
development plans; products and technologies; product tests; manufacturing
costs; product or service pricing; sales and marketing plans; research and
development plans; personnel and employment records, files, data and policies
(regardless of whether the information pertains to you or other employees of the
Company Group); tax or financial information; business and sales methods and
operations; business correspondence, memoranda and other records; inventions,
improvements and discoveries; processes and methods; and business operations and
related data formulae; computer records and related data; know-how, research and
development; trademark, technology, technical information, copyrighted material;
and any other confidential or proprietary data and information which you
encounter during employment, all of which are held, possessed and/or owned by
the Company Group and all of which are used in the operations and business of
the Company Group. Confidential Information does not include information which
is or becomes generally known within the Company Group’s industry through no act
or omission by you; provided, however, that the compilation, manipulation or
other exploitation of generally known information may constitute Confidential
Information.

2.Confidentiality. You acknowledge that the Company Group operates in a
competitive environment and has a substantial interest in protecting its
Confidential Information, and you agree, during your employment with the Company
Group and thereafter, except in the good faith performance of your duties to the
Company Group, to maintain the confidentiality of the Company Group’s
Confidential Information and to use such Confidential Information for the
exclusive benefit of the Company Group. You will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made in confidence to a federal, state, or local
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law. You shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made in a complaint or other document filed in a lawsuit
or other proceeding, if such filing is made under seal. An individual who files
a lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal, and does not disclose the trade
secret, except pursuant to court order.

3.Competitive Activity. During your employment with the Company Group and for 2
years following the termination of your employment for any reason, you shall not
as an employee, director, officer, manager, executive, partner, independent
contractor, board member, consultant or technical or business advisor (or any
foreign equivalents of the foregoing) engage or assist any (and only) of the
following companies or their respective affiliates, subsidiaries and successors
to all or substantially all of the business of: Amazon, Apple, AT&T, Barnes and
Noble, Brookstone, Buy.com, Costco Wholesale Corporation, Dell, Ebay, GameStop,
Google, Hewlett-Packard, H.H. Gregg, Newegg, OfficeMax, Office Depot,
RadioShack/Tandy, Samsung, Sears Holdings Corporation, Sony, Sprint, Staples,
T-Mobile, Target, Verizon and Wal-Mart; provided, however, that you may be a
passive holder of not more than 1% of the combined voting power of the
outstanding stock of any of the above that are a publicly held company as long
as you are not otherwise engaged in that company's business. Because the Company
Group's business competes on a global basis, your obligations hereunder shall
apply anywhere in the world. The provisions of this Section 3 shall cease to
apply upon any termination of employment occurring on or after (including an
Anticipatory Termination as defined in the Prior Agreement) the occurrence of a
Change of Control (as defined in the LTI awards).





B-1

--------------------------------------------------------------------------------

 

 

4.Non-Solicitation. During your employment, except in the good faith performance
of your duties, and for 2 years following the termination of your employment for
any reason, you shall not

a.induce or attempt to induce any employee of the Company Group to leave the
employ of the Company Group, or in any way interfere adversely with the
relationship between any such employee and the Company Group;

b.induce or attempt to induce any employee of the Company Group to work for,
render services to, provide advice to, or supply Confidential Information of the
Company Group to any third person, firm, or corporation;

c.employ, or otherwise pay for services rendered by, any management employee of
the Company Group in any business enterprise which you control or where you are
directly (or through others) making the hiring decision and knowingly employ or
pay such a person, other than employees hired through solicitations of general
advertising;

d.interfere with the then existing business relationship between any customer,
supplier, licensee, licensor or other business relation and the Company Group
(excepting consumers) other than via mass marketing; or

e.assist, solicit, or encourage any other person, directly or indirectly, in
carrying out any activity set forth above that would be prohibited by any of the
provisions of this Attachment B if such activity were carried out by you. In
particular, you will not, directly or indirectly, induce any employee of the
Company Group to carry out any such activity.

f.Provided that clauses (a) through (e) above shall not be violated by general
solicitation not targeted at the prohibited group or by serving as a reference
upon request.

5.Partial Invalidity. In the event that any portion of this Attachment B shall
be determined by an arbitrator or any court of competent jurisdiction to be
unenforceable because it is unreasonably restrictive or otherwise unenforceable
in any respect, it shall be interpreted to be valid to the maximum extent for
which it reasonably may be enforced, and enforced as so interpreted, all as
determined by such arbitrator or court in such action. You acknowledge the
uncertainty of the law in this respect and expressly stipulate that this
Attachment B is to be given the construction that renders its provisions valid
and enforceable to the maximum extent (not exceeding its express terms) possible
under applicable law.

6.Remedy for Breach. You agree that a breach of any of the provisions of
Sections 3, 4 or 5 of this Attachment B (collectively, the “Restricted
Covenants”) may cause material and irreparable harm to the Company Group that
would be difficult or impossible to measure, and that damages or other legal
remedies available to the Company Group for any such injury would, therefore, be
an inadequate remedy for any such breach. Accordingly, you agree that if you
breach any Restrictive Covenant, the Company Group shall be entitled, in
addition to and without limitation upon all other remedies the Company Group may
have under this Agreement or any other agreement between the Company and you, at
law or otherwise, to obtain injunctive or other appropriate equitable relief,
without bond or other security, to restrain any such breach. Such equitable
relief in any court shall be available to the Company Group in lieu of, or prior
to or pending determination in any arbitration proceeding. You further agree
that the applicable 2-year post-termination restriction period of the
Restrictive Covenants under Sections 4 and 5 shall be tolled during the period
in which you are in breach.

7.Return of Company Property and Records. Upon a termination of your employment
for any reason, you will surrender to the Company in good condition (reasonable
wear and tear excepted) all property and equipment belonging to the Company
Group and all records kept by you containing the names, addresses or any other
information with regard to customers or customer contacts of the Company, or
concerning any proprietary or confidential information of the Company or any
operational, financial or other documents given to you during your employment
with the Company other than documents given to you as information to you as an
individual employee



B-2

--------------------------------------------------------------------------------

 

 

about your benefits, compensation, equity rights or other matters with the
Company. You may retain your address books to the extent they only contain
contact information.

8.Cooperation. You agree that, following termination of your employment for any
reason, you will upon reasonable advance notice, and to the extent it does not
interfere with previously scheduled travel plans and does not unreasonably
interfere with other full-time business activities, employment obligations, or
reasonably firm personal commitments, reasonably assist and cooperate with the
Company with regard to any matter or project in which you were involved during
your employment, including any litigation. The Company will reimburse your
reasonable expenses incurred in connection with such cooperation and assistance.

9.Assignment of Inventions. You will promptly communicate and disclose in
writing to the Company all inventions and developments including software,
whether patentable or not, as well as patents and patent applications
(hereinafter collectively called “Inventions”), made, conceived, developed, or
purchased by you, or under which you acquire the right to grant licenses or to
become licensed, alone or jointly with others, which have arisen or jointly with
others, which have arisen or may arise out of your employment, or relate to any
matters pertaining to, or useful in connection therewith, the business or
affairs of the Company or any of its subsidiaries. Included herein as if
developed during the employment period is any specialized equipment and software
developed for use in the business of the Company Group. All of your right, title
and interest in, to, and under all such Inventions, licenses, and right to grant
licenses shall be the sole property of the Company and you hereby assign any and
all such rights to the Company. As to all such Inventions, you will, upon
request of the Company execute all documents which the Company deems necessary
or proper to enable it to establish title to such Inventions or other rights,
and to enable it to file and prosecute applications for letters patent of the
United States and any foreign country; and do all things (including the giving
of evidence in suits and other proceedings) which the Company deems necessary or
proper to obtain, maintain, or assert patents for any and all such Inventions or
to assert its rights in any Inventions not patented. This assignment of
inventions does not apply to an invention for which no equipment, supplies,
facility or trade secret information of the Company Group was used and which was
developed entirely on your own time, and (1) which does not relate (a) directly
to the Company Group’s business or (b) to the Company Group’s actual or
demonstrably anticipated research or development, and (2) which does not result
from any work you performed for the Company.

10.Survival. The provisions of this Attachment B shall survive a termination of
your employment and the Agreement.

 

B-3

--------------------------------------------------------------------------------

 



ATTACHMENT C

1.“Cause” is deemed to exist if you:

(i)are convicted of or enter a plea of guilty or nolo contendere to: (A) a
felony, (B) a crime of moral turpitude resulting in demonstrable adverse
financial or reputational impact on the Company Group or (C) any crime involving
the business of the Company and its affiliates;

(ii)in the performance of your duties for the Company Group or otherwise, engage
in: (A) material dishonesty, (B) gross misconduct, or (C) willful or gross
neglect resulting, in each case, in a material adverse financial or reputational
impact on the Company Group;

(iii)willfully disobey the lawful directions of the Board acting within the
scope of its authority and does not cure such disobeyance within ten (10) days
of receipt of written notice thereof;

(iv)willfully and materially fail to comply with the material written policies
of the Company Group and, if curable, failure to cure within ten (10) days of
written notice thereof; or

(vi)materially breach any material provision of the Agreement and do not cure
the same within ten (10) days of written notice thereof;

For purposes of this definition of “Cause”, no act or omission to act by you
will be “willful” if such conduct was in your good faith and with a reasonable
belief that such act or omission was in the best interests of the Company. You
will have the right to appear before the Board for any Cause termination
hereunder (excepting clause (i)).

2.“Good Reason” means the occurrence of any of the following events (other than
due to your Disability):

(i)a material adverse change in your title, duties or responsibilities
(including reporting responsibilities) or a failure to re-nominate you as a
member of the Board;

(ii)without your consent, a material reduction in your Base Salary, other than
across-the-board reductions affecting senior executives on a proportionate basis
not to exceed 10% of Base Salary;

(iii)your being required to work in a location more than 50 miles from his
office location in Richfield, Minnesota on the Executive Chair Commencement
Date, except for requirements of temporary travel on the Company Group's
business;

(iv)any failure to assign to a successor to the business and substantially all
assets of the Company, and of such successor to assume, the obligations of the
Company under the Agreement; or

(v)a material uncured breach of the Agreement by the Company.

“Good Reason” shall not exist unless and until you provide the Company with
written notice of the acts alleged to constitute Good Reason within ninety (90)
days of the initial occurrence of such event, and the Company fails to cure such
acts within thirty (30) days of receipt of such notice. You must terminate your
employment within sixty (60) days following the expiration of such cure period
for the termination to be on account of Good Reason.

3.“Disability” means that you either (a) have qualified for long term disability
payments under the Company's long term disability plan; or (b) are unable to
perform the essential functions of your position (with or without reasonable
accommodation) with any such Company Group member due to a physical or mental
impairment resulting from your illness, injury, and such inability to perform
continues for at least six consecutive months.

﻿



C-1

--------------------------------------------------------------------------------